department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb uniform issue list legend taxpayer a irab fundc trust company d financial_institution e company f company g company h individual i individual j state x state y amount dear oo o this is in response to your request dated date as supplemented by correspondence dated date and date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been sub mitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from ira b an individual_retirement_account under sec_408 of the code which was maintained by trust company d taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to the fact that he was unaware of the distribution of amount from ira b because trust company d's resignation letter was not forwarded to taxpayer a's new address in november of individual i taxpayer a's broker advised taxpayer a to invest his ira in fund c which was maintained by financial_institution e in march of taxpayer a changed custodians for ira b to trust company d over the years taxpayer a continued to rely on the services of individual i who oversaw taxpayer a's ira investments in taxpayer a and individual i agreed that in order to compensate taxpayer a for losses sustained in ira b individual i and his firm company g would be responsible for the payment of custodial fees to trust company d in september of individual i transferred employment to a new brokerage firm company f where he continued to serve as taxpayer a's broker until individual i took an indefinite leave of absence and taxpayer a's accounts were assigned to individual j on date trust company d sent a letter to taxpayer a's former address advising him that it was resigning as custodian of ira b -which resignation would become effective on date due to non-payment of fees however taxpayer a had moved from state x to state y and the letter was not forwarded to taxpayer a's new address consequently taxpayer a was unaware that amount was distributed from ira b until he received a notice_of_deficiency for the tax_year taxpayer a represents that amount has not been used for any other purpose taxpayer a has found a new ira custodian company h which is willing to accept a rollover of amount into an ira based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira band that he be given days from the date of a favorable letter_ruling to roll over the distribution of amount into another ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement where the individual failed to complete a rollover to another ira within the 60-day rollover period because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability the information and documentation submitted are consistent with taxpayer a's assertion that the failure to accomplish a rollover within the 60-day period prescribed by d a of the code was due to the fact that he was unaware of the distribution of amount from ira b because trust company d's resignation letter was not forwarded to taxpayer a's new address therefore pursuant to sec_408 of the code the service waives the 60-day rollover requirement with respect to the distribution of amount and taxpayer a has days from the issuance of this letter_ruling to complete the rollover of amount to an ira provided all other requirements of sec_408 of the code except the day requirement will be met with respect to the contribution of amount such contribution will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sinc_erely yours w carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
